DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8-25-2022 have been fully considered but they are not persuasive.            The rejection of claims 2-7, newly added claims 22-23 and 24-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,658,701 because no terminal disclaimer has been submitted.
 
Election/Restrictions
Applicant’s election of Invention II, drawn to a storage battery for an electronic device comprising a negative electrode comprising: i) a silicon active material region with a layer comprising at least carbon covering a surface of the silicon active material region plus comprises ii) a silicon 1st element and carbon (SiC) and an electrolyte solution comprising a lithium ion and an imidazolium cation where R1 is a methyl group, R2=R3=R4=H and R5 is a alkyl group comprising 6 carbon atoms AND not containing an ion liquid in the replies filed on 12-21-21 and 4-1-2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-1-2022.             Claim 15 is withdrawn because the non-elected invention does not include an ionic liquid in the electrolytic solution.
Claims 1, 8-14 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-1-2022.           Invention I, claim 1 is withdrawn because the claim is drawn to a storage battery comprising a negative electrode comprising i) any active material with a layer comprising any material in contact with the surface of the active material and ii) 1st element comprising any of silicon, tin, aluminum, etc. and carbon (SiC or SnC or AlC, etc.) and an electrolyte solution comprising a lithium ion, a sodium ion, a calcium ion or a magnesium ion and an imidazolium cation or a tertiary sulfonium cation.         Invention III, claims 8-14 and newly added claims 16-21 are withdrawn because the claims are drawn to a storage battery comprising a negative electrode comprising i) an active material region comprising at least silicon with a layer comprising at least carbon covering a surface of the active material region comprising at least silicon and ii) 1st element comprising silicon and carbon (SiC) and an electrolyte solution comprising at least a lithium ion and an ionic liquid containing the imidazolium cation represented by the Formula.
Claim Rejections - 35 USC § 112
Claims 2-7, newly added claims 22-23 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolytic solution comprising a 1st lithium cation and further comprising an ionic liquid comprising an additional cation comprising an  imidazolium cation, does not reasonably provide enablement for the imidazolium cation as stated in claims 2 and 24.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0104, 0122, 0126 and 0130].
Claims 2-7, newly added claims 22-23 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolytic solution comprising a cation each paired with an anion, does not reasonably provide enablement for only claiming two cations as stated in claims 2 and 24.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in the specification in [0104, 0122, 0126 and 0130].
Claims 2-7, newly added claims 22-23 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the imidazolium cation having a molecular weight of 100 or more and 250 or less, does not reasonably provide enablement for the imidazolium cation to have any molecular weight.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0112].
Claims 2-7, newly added claims 22-23 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the negative electrode comprising an active material layer comprising at least silicon and a 1st layer comprising at least carbon covering the surface of the silicon layer; an electrolyte solution and a positive electrode, does not reasonably provide enablement for the negative electrode comprising the first layer comprising carbon, silicon; the electrolyte solution and the positive electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in Figure 1E.
Claims 2-7, newly added claims 22-23 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.         Claim 2 is rejected because it is unclear how the 1st layer can cover a surface of the active material region because “region” has not been defined as a layer, a particle, etc.
       Claim 2 is rejected because it is unclear how there could be a cation without an anion in the electrolyte solution.       Claims 22 and 23 are rejected because it is unclear what is the lower molecular weight of the imidazolium cation.       Claims 24 and 25 are rejected because it is unclear what is the lower molecular weight of the imidazolium cation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, newly added claims 22-23 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,658,701.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,658,701 claims in claim 1, a storage battery comprising a positive electrode; a negative electrode and an electrolyte solution wherein the negative electrode includes an active material region and a region between a surface of the active material region and the electrolytic solution wherein the active material region includes a 1st element such as silicon and carbon and the region includes silicon and carbon wherein the thickness of the region is 10-1000 nm [teaching a 1st layer comprising at least carbon which is covering the surface of the active material region and includes a portion with the thickness of 10-1000 nm and where the electrolyte solution includes a 1st cation such as a lithium ion [teaching the 1st cation comprising a lithium ion] and the 2nd cation such as an imidazolium cation [teaching the 2nd cation comprises an imidazolium cation]. U.S. Patent No. 10,658,701 claims in claim 2, wherein the 2nd cation is an imidazolium cation represented by general Formula (G1), R1 represents an alkyl group having 1 to 4 carbon atoms; R2-R4 individually represent a hydrogen atom or and alkyl group having 1 to 4 carbon atoms and A1-A4 individually represents methylene group or an oxygen atom wherein at least A1-R4 individually represents an oxygen atom teaching the exact same imidazolium cation where R5 comprises at least 2 atoms selected from carbon atoms and oxygen atoms].  U.S. Patent No. 10,658,701 claims in claim 5, a battery control unit comprising the storage battery according to claim 1. U.S. Patent No. 10,658,701 claims in claim 6 an electronic device comprising the storage battery according to claim 1.  U.S. Patent No. 10,658,701 claims in claim 7 and electronic device comprising the storage battery according to claim 1 and a display device.  U.S. Patent No. 10,658,701 claims in claim 8 and electronic device comprising the storage battery according to claim 1 and an input-output terminal having a function of performing wireless communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727